PER CURIAM.
We affirm the granting of the defendants’ motions for summary judgment by the trial court upon a holding that the plaintiffs injury was proximately caused by the unforeseeable intervening actions of a third party and the plaintiff. These intervening causes led to the highly unusual event which resulted in the plaintiff’s injury. See Stahl v. Metropolitan Dade County, 438 So.2d 14 (Fla. 3d DCA 1983); Fellows v. Citizens Federal Savings & Loan Association of St. Lucie County, 383 So.2d 1140 (Fla. 4th DCA 1980); Pope v. Cruise Boat Co., Inc., 380 So.2d 1151 (Fla. 3d DCA 1980); see also Gibson v. Avis Rent-A-Car System, Inc., 386 So.2d 520 (Fla.1980) (when some separate force or action is the intervening cause of the damages suffered by another a negligent person is not liable). We therefore do not reach the issue of the liability of the adjacent landowner or his agents.
Affirmed.